Exhibit 10.4

 

LOGO [g443158g86k46.jpg]

November 14, 2012

PERSONAL AND CONFIDENTIAL

Mr. Richard Sadowsky

264 Water Street

New York, New York 10038

Dear Richard,

We are pleased to extend to you this permanent offer of employment with
Motricity, Inc. (the “Company”), subject to the completion of reference and
background check.

This letter explains the details and terms of the employment offer.

 

Position:    Your position will be General Counsel and Chief Administrative
Officer, reporting to the Board of Directors, with the duties and
responsibilities generally associated with these two positions and as otherwise
may be delegated to you by the Company’s Board of Directors. Other reasonable
modifications to your responsibilities may be enacted by the Company.

Effective Start Date:

   The effective date will be the first payroll date beginning after January 1,
2013 and you return this executed offer letter prior to the expiration date
below. Base Salary:    Your semimonthly base salary will be $11,875 (calculated
to $285,000 per annum) (“Base Salary”), with payroll generation normally on the
15th and the last day of each month. Your position is exempt from overtime
payment under the Fair Labor Standards Act. Bonus:    You will be eligible to
participate in our 2013 Corporate Incentive Plan (the “Plan”). Under the Plan,
your annual target incentive is up to 50% of your annualized Base Salary, but
may be zero if the Company fails to achieve its targets. Future target
incentives will be determined by the Company’s Compensation Committee (“the
Committee”). Any bonus granted will be prorated based on full-time work during
the bonus period. You must be employed on the date of the bonus payout in order
to be eligible for a bonus. Full terms and conditions are contained in the Plan
document.

 

Page 1 of 5



--------------------------------------------------------------------------------

 

LOGO [g443158g86k46.jpg]

 

Stock Options:    You will be eligible for an award of options to purchase
225,000 shares of the Company’s common stock. This option will be granted
pursuant to and subject to the Company’s 2010 Long term Incentive Plan and are
subject to final approval by the Committee. The exercise price will be set at
the closing price of the Company’s common stock on the first business day
following the Committee’s approval, subject to your continued employment on the
applicable vesting date, as follows: (i) 25% of the shares subject to the option
will vest in four equal tranches (i.e., 6.25%) on each anniversary of your
employment date and (ii) and 75% of the shares subject to the option will vest
on the third anniversary of the vesting commencement date, subject to
achievement of the following performance targets: 33% of 75% of the shares of
stock must achieve a target price of $2; 33% of 75% of the shares of stock must
achieve a target price of $4; and 33% of 75% of the shares of stock must achieve
a target price of $6. The target price shall be determined based on the average
of the closing prices of the common stock on a nationally recognized securities
exchange over a 90 day period and if not listed, the fair market value as
determined by the Company’s Board of Directors. If the target price is achieved
for the requisite period, then the applicable target price shall be deemed
achieved. The terms and conditions of the option will be governed by a separate
agreement and the stock plan. In the event of a change of control, then a
portion of the unvested vested options will be subject to accelerated vesting in
accordance with the terms of the Company’s Amended and Restated Executive
Severance and Change in Control Plan. Benefits:    As a full-time regular
employee, you will be eligible for participation in the Company’s benefits plans
in accordance with the terms of the respective plan. The cost of participating
in the plans (if any) will depend upon the type of benefit and level of coverage
you elect. Information on the current benefit options will be provided to you
under separate cover. The Company reserves the right to add, change or terminate
benefits at any time.

Performance Reviews /

Annual Merit Increases:

   The Company will review your performance at least annually. Our performance
period runs from January 1 through December 31. The Company may award
discretionary annual merit increases, based on your performance and other
position factors. Merit increases, if granted, are at the sole discretion of the
Company, and are generally effective on March 1st following the performance
period. They are prorated for your time of employment if you were hired during
the performance period.

 

Page 2 of 5



--------------------------------------------------------------------------------

 

LOGO [g443158g86k46.jpg]

 

Non-Competition:    You shall not, during your employment or during the twelve
(12) month period following the cessation of your employment, either directly or
indirectly, as principal, agent, owner, employee, partner, investor, shareholder
(other than solely as a holder of not more than two percent (2%) of the issued
and outstanding shares of any public corporation), consultant, advisor or
otherwise howsoever own, operate, carry on or engage in the operation of or have
any financial interest in or provide, directly or indirectly, financial
assistance to or lend money to or guarantee the debts or obligations of any
person carrying on or engaged in any business that is then a competitor with the
Company’s Business. The Company’s “Business” shall be deemed to be (i) mobile
data solutions that enable wireless carriers and enterprises to deliver hosted,
managed mobile data service offerings, including services to access the internet
using a mobile device, services to market and distribute a wide range of mobile
content and applications, messaging services and billing support and settlement
services, including, without limitation, services provided by mobile
telecommunication carriers, and (ii) any other services, products or
developments conducted or under development by the Company at the time of the
termination of your employment with the Company; (i) and (ii) above as conducted
by the Company or any of its subsidiaries or affiliates, whether with respect to
customers, sources of supply or otherwise. Non Solicit:    Customers and
Suppliers: You shall not, during your employment or during the twenty-four (24)
month period following the cessation of your employment, within the geographic
territory in which you exercised responsibilities immediately prior to the
cessation of your employment, directly or indirectly solicit, service or accept
business from any customer or prospective customer of the Company known to you
during your employment with the Company. Nor shall you, during the same
twenty-four (24) month period, directly or indirectly interfere with, compromise
or adversely affect the relationship between the Company and any of their
suppliers. The terms “customer” or “supplier” shall mean a customer or supplier
doing business with the Company during your employment or a prospective customer
of the Company during your employment.    Employees: You shall not, during your
employment or within twenty-four (24) months following the cessation of your
employment, directly or indirectly on your own behalf or on behalf of any other
person hire, retain the a services of or attempt to solicit or retain the
services of any individual who is an employee of, or service provider to, the
Company, or encourage any individual to leave his or her employment with or
cease providing services to the Company.

 

Page 3 of 5



--------------------------------------------------------------------------------

 

LOGO [g443158g86k46.jpg]

 

Severance:    Subject to the terms of the Company’s Amended and Restated
Executive Severance and Change in Control Plan (“Severance Plan”), in the event
the Company terminates your employment without cause (as defined therein), you
shall be entitled to a severance payment (“Severance Payment”) in an amount
equal to (i) the sum of any portion of your Base Salary earned but not yet paid
through the date of termination and any accrued and unpaid vacation pay, in each
case, to the extent earned, but not yet paid by the Company through the date of
termination, (ii) an amount equal to six twelfths (6/12) of his or your
annualized Base Salary, paid ratably over the 6-month period following the
termination of your employment in accordance with the Company’s normal payroll
practices, and (iii) any other benefits or compensation payable under any of the
Company’s employee benefit plans in accordance with the applicable plan’s terms;
which payments under clause (ii) are subject to and conditioned upon your
execution and delivery to the Company of the Release as described below.
Notwithstanding anything in the Severance Plan to the contrary, “Good Reason”
shall not include your ceasing to serve as the Chief Administrative Officer of
the Company at any time or otherwise ceasing to have any of the duties,
authorities and responsibilities associated with the position of Chief
Administrative Officer. Employment at Will:    This letter does not constitute a
contract or employment agreement. You understand that your employment is “at
will” and can be terminated, with or without cause and with or without notice,
at any time. Nothing contained in this letter shall limit or otherwise alter the
foregoing. No representations to the contrary are effective unless in writing
and approved by the CEO and the Vice President of Human Resources. Your
employment will be subject to other policies, terms, and conditions that may be
established by the Company from time to time. Company Policies:    You must
comply with all the policies of the Company in effect during your employment.
You must also comply with the terms and conditions of the Company’s Employee
Handbook which will be provided to you when you start.

 

Page 4 of 5



--------------------------------------------------------------------------------

 

LOGO [g443158g86k46.jpg]

Our offer to you expires on November 16, 2012 and is contingent on:

 

•  

Your signature on the enclosed Nondisclosure and Intellectual Property
Protection Agreement.

 

•  

Satisfactory results of a required employment background check.

 

•  

Proof of your legal right to work in the United States.

Please acknowledge the terms and conditions of this letter by signing where
indicated below and return a signed original to me by emailing a scanned copy to
Nathan.Fong @motricity.com.

We hope that you accept our offer and look forward to the transition into your
new role.

 

Sincerely,

/s/ Nathan Fong

Nathan Fong Chief Financial Officer

Acknowledged:

 

/s/ Richard Sadowsky

   Date:    11/13/12   

Name Richard Sadowsky

        

 

Page 5 of 5